DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 1a in the reply filed on 4/14/22 is acknowledged.  The traversal is on the ground(s) that: 1) the examiner has failed to identify a claim drawn to the alleged species; 2) the rationale is purely conclusory and does not meet the requirements of MPEP 800; and 3) Claim 15 clearly reads on both claims 17 and 18, and as such claim 15 is generic to both species.  This is not found persuasive. With respect to issue 1), claims themselves are never species. MPEP 806.04(e). Additionally, two claims were identified in the action as being directed to the species at issue. As such, this traversal is baseless and not persuasive. With respect to issue 2), the two species at issue are clearly mutually exclusive since a given pattern cannot be both “aligned to a grid-shaped pattern” and “not aligned to a grid-shaped pattern.” Restriction between mutually exclusive species is proper. MPEP 806.04(f). Further, since the species are mutually exclusive, they are clearly patentably distinct from each other, i.e. one is not unpatentable over the other. With respect to issue 3), claim 15 was identified as a generic claim in the requirement of 2/1/22. The existence of a generic claim is evidence that the species at issue are species, not evidence to the contrary. Since none of the applicant’s arguments provide any reason to doubt the propriety of the election of species requirement, the requirement is still deemed proper and is therefore made FINAL.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a system for proton therapy treatment” and separately recites, “a proton therapy treatment system” as a component thereof. Due to the nearly identical names of the two limitations, it is unclear if these two systems are intended to be separate, and to the extent that they are separate, how they are distinguishable. Since one of ordinary skill in the art would not be able to determine the scope of the claim due to the above noted factors, the claim is indefinite. For the purposes of examination, “a proton therapy treatment system” will be interpreted as a separate “treatment system.”
Claim 2 recites a method steps in an apparatus claim. Furthermore, the method step could be performed by the processor of claim 1. That is to say, a processor cannot perform proton therapy. As such, the claim recites both an apparatus and a method step of its use. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  MPEP 2173.05(p) (II); and See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). The “perform proton therapy” limitation makes the claim indefinite because the step claim language makes it unclear whether infringement occurs when one creates the system that allows for the step, or whether infringement occurs when the step actually occurs.
Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 14 recite, “the desired does rate is an upper limit dose rate of the proton therapy [treatment] system. The written description has provided no definition of “an upper limit dose rate” of a proton therapy system. Further, the phrase “upper limit dose rate” is not a term of art. It is unclear whether the phrase refers to the maximum dose rate that can be provided by a given proton therapy system, or if it is stating that the desired dose rate is the highest dose rate given a target’s shape, size, and location. These are two entirely different options, as one is solely dependent upon the proton therapy system, and the other is dependent upon the interaction of the system with the target. Further, both options are possible given the instant disclosure. Accordingly, one of ordinary skill in the art would not be able to determine the scope of the claims. Therefore, the claims are indefinite.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites, “wherein the proton therapy treatment plan comprises performing FLASH proton therapy.” The claim scope is uncertain because “FLASH proton therapy” is not sufficiently defined so as to allow one of ordinary skill in the art to determine whether a given therapy is FLASH, or is simply an ultra-high dose rate radiation therapy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0276456 A1 [Swerdloff].

Regarding Claim 1:
Swerdloff teaches a system for proton therapy treatment (Fig. 3, para 43), comprising: 
a gantry comprising a nozzle configured to emit a controllable proton beam (para 34 describes a gantry emitting a particle beam. Emitting a particle beam indicates a nozzle on the gantry. Snout (313) of Fig. 3 can also be considered a nozzle.); 
a proton therapy treatment system that controls the gantry according to a treatment plan (Fig. 2 -treatment control system, para 41); and 
a treatment planning system (Fig. 1 (100) including treatment planning software) comprising: 
a memory for storing image data and the treatment plan (Fig. 1 – memory/storage); and 
a processor operable to perform a method of generating the treatment plan (Fig. 1 – processor), the method comprising: 
receiving imaging data of a target volume (paras 41-42); 
dividing the imaging data of the target volumes into a scanning pattern comprising a plurality of subfields (the subfields read on the layers in Fig. 6 and para 50) comprising a first scanning direction and a second scanning direction (Fig. 7 shows a grid of spots arranged along two directions, i.e. a first scanning direction and a second scanning direction); 
optimizing the scanning pattern to achieve a desired dose rate (paras 51, 62); and 
outputting a treatment plan comprising the scanning pattern (Fig. 2 – Treatment Plan, para 42), 
wherein the treatment plan is operable to instruct a proton therapy treatment system to perform proton therapy treatment on the target volume according to the scanning pattern (paras 38, 41, 42), and 
wherein further the proton therapy treatment system, in accordance with the treatment plan, scans in the first scanning direction at a faster scanning rate, and scans in the second scanning direction at a slower scanning rate (para 51, last two sentences), and 
wherein the treatment plan is a proton therapy treatment plan (paras 50-51).

Regarding Claim 2:
Swerdloff teaches the system as recited in claim 1, wherein the method further comprises performing proton therapy treatment using the proton therapy treatment system according to the optimized proton therapy treatment plan (as shown Fig. 2).

Regarding Claim 5:
Swerdloff teaches the system as recited in claim 1, wherein the plurality of subfields is scanned independently by the proton therapy treatment system (Fig. 6 shows the independently scanned layers, i.e. subfields).

Regarding Claim 6:
Swerdloff teaches the system as recited in claim 1, wherein the dividing the imaging data of the target volume into a scanning pattern comprising a plurality of subfields is performed based on at least one of: a size of the target volume; a shape of the target volume; and a location of the target volume (Fig. 6 shows the layers arranged based on the shape of target volume).

Regarding Claim 8:
Swerdloff teaches a method of proton therapy treatment (abstract), the method comprising: 
receiving imaging data of a target volume (paras 41-42); 
dividing the imaging data of the target volume into a scanning pattern comprising a plurality of subfields (the subfields read on the layers in Fig. 6 and para 50), the plurality of subfields comprising a first scanning direction and a second scanning direction (Fig. 7 shows a grid of spots arranged along two directions, i.e. a first scanning direction and a second scanning direction);
optimizing the scanning pattern to achieve a desired dose rate (paras 51, 62- selecting spot size and spot size transitions optimizes the overall dose rate of a spot and a layer); and 
outputting a proton therapy treatment plan comprising the scanning pattern (Fig. 2 – Treatment Plan, para 42), 
wherein the proton therapy treatment plan is operable to instruct a proton therapy treatment system to perform proton therapy treatment according to the scanning pattern (paras 38, 41, 42), and 
wherein further the proton therapy treatment system is operable to scan in the first scanning direction at a faster scanning rate, and operable to scan in the second scanning direction at a slower scanning rate (paras 51, last two sentences).

Regarding Claim 9:
Swerdloff teaches the method as recited in claim 8, further comprising performing proton therapy treatment using the proton therapy treatment system according to the proton therapy treatment plan (as shown Fig. 2, abstract).

Regarding Claim 12:
Swerdloff teaches the method as recited in claim 8, wherein the plurality of subfields is scanned independently by the proton therapy treatment system (Fig. 6 shows the independently scanned layers, i.e. subfields).

Regarding Claim 13:
Swerdloff teaches the method as recited in claim 8, wherein the dividing the imaging data of the target volume into a scanning pattern comprising a plurality of subfields is performed based on at least one of: a size of the target volume; a shape of the target volume; and a location of the target volume (Fig. 6 shows the layers arranged based on the shape of target volume).

Regarding Claim 15:
Swerdloff teaches a method for proton therapy treatment (abstract), the method comprising: 
receiving imaging data of a target volume of a patient (paras 41-42); 
determining a size of the target volume based on the imaging data (para 3 “identifying the target region” would necessarily include some determination of the size of the target volume; para 7 a “dose volume histogram” includes a size of the target volume; Fig. 6 and para 50 describe a tumor volume, drawn from image data as described in para 3, for which the size is determined in order to ensure that each part of the volume receives the desired dose); 
generating a scanning pattern based on the size of the target volume (para 51); 
optimizing the scanning pattern to reduce to a lower threshold limit an amount of radiation received by healthy tissue of the patient (para 60, the spiral pattern minimizes dosing errors to healthy tissue. Since the errors are minimized, they are inherently reduced to a lower threshold limit.), 
wherein the scanning pattern comprises a substantially spiral-shaped scanning pattern (Figs. 10b-c, paras 59-60); and 
outputting a proton therapy treatment plan comprising the scanning pattern (Fig. 2 – Treatment Plan, para 42), 
wherein the proton therapy treatment plan is operable to instruct a proton therapy treatment system to perform proton therapy treatment according to the scanning pattern  (paras 38, 41, 42).

Regarding Claim 16:
Swerdloff teaches the method as recited in claim 15, further comprising performing proton therapy treatment using the proton therapy treatment system according to the treatment plan (as shown Fig. 2, abstract).

Regarding Claim 17:
Swerdloff teaches the method as recited in claim 15, wherein the scanning pattern is aligned to a grid-shaped pattern (as shown in Figs. 10b and c).

Regarding Claim 20:
Swerdloff teaches the method as recited in claim 15, wherein the proton therapy treatment system is configured for pencil beam scanning (paras 50, 51, 71).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swerdloff in view of US 2020/0009405 A1 [Kontaxis].


Regarding Claim 4:
Swerdloff teaches the system as recited in claim 1, but fails to teach that the method further comprises determining the desired dose rate according to machine parameters associated with the proton therapy treatment system.
Kontaxis teaches a treatment planning computer for radiation therapy (para 79) which receives various machine constraints, including the maximum gantry rotation rate and the maximum dose rate of the radiation treatment device, in order to effectively calculate the machine parameters that will deliver the desired dose distribution (para 79). Implementing the above teaching of Kontaxis in Swerdloff would entail the treatment planning system of Swerdloff basing its plan on received machine constraints so that the plan could actually be practiced by the proton therapy treatment system. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the teaching of Kontaxis in Swerdloff in the above noted fashion. One would have been motivated to do so since this would ensure the treatment plan stayed with the operational parameters of the proton therapy treatment system, and as such could be practiced by the same.

Regarding Claim 11:
Swerdloff teaches the method as recited in claim 8, but fails to teach the method further comprising determining the desired dose rate according to machine parameters associated with the proton therapy treatment system.
Kontaxis teaches a treatment planning computer for radiation therapy (para 79) which receives various machine constraints, including the maximum gantry rotation rate and the maximum dose rate of the radiation treatment device, in order to effectively calculate the machine parameters that will deliver the desired dose distribution (para 79). Implementing the above teaching of Kontaxis in Swerdloff would entail the treatment planning system of Swerdloff basing its plan on received machine constraints so that the plan could actually be practiced by the proton therapy treatment system. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the teaching of Kontaxis in Swerdloff in the above noted fashion. One would have been motivated to do so since this would ensure the treatment plan stayed with the operational parameters of the proton therapy treatment system, and as such could be practiced by the same.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Swerdloff in view of US 2009/0052623 A1 [Tome].

Regarding Claim 3:
Swerdloff teaches the system as recited in claim 1, but fails to teach that the method further comprises receiving the desired dose rate as input.
Tome teaches a radiation therapy treatment planning system (Fig. 3) that allows a user to input desired dose rates (paras 40, 75-76). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to modify Swerdloff in view of Tome to allow desired dose rates to be input. One would have been motivated to do so since this would allow a practitioner to better control the therapy.

Regarding Claim 10:
Swerdloff teaches the method as recited in claim 8, but fails to teach the method further comprising receiving the desired dose rate as input.
Tome teaches a radiation therapy treatment planning system (Fig. 3) that allows a user to input desired dose rates (paras 40, 75-76). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to modify Swerdloff in view of Tome to allow desired dose rates to be input. One would have been motivated to do so since this would allow a practitioner to better control the therapy.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swerdloff in view of Patriarca, Annalisa, et al. "Experimental set-up for FLASH proton irradiation of small animals using a clinical system." International Journal of Radiation Oncology* Biology* Physics 102.3 (2018): 619-626 [Patriarca].

Regarding Claim 19:
Swerdloff teaches the method as recited in claim 15, but fails to teach that the proton therapy treatment plan comprises performing FLASH proton therapy.
Patriarca teaches applying FLASH proton therapy (p. 625, Discussion). It would have been obvious to one of ordinary skill in the art at the effective time of filing to add FLASH proton therapy to the treatment plan of Swerdloff. One would have been motivated to do so since FLASH proton therapy often provides reduced toxicity relative to traditional radiation therapy (p. 626, Conclusion).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swerdloff.

Regarding Claim 7:
Swerdloff teaches the system as recited in claim 1, but fails to teach that the desired dose rate is [an] upper limit dose rate of the proton therapy treatment system.
Optimizing the dose rate such that is an upper limit dose rate is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Swerdloff teaches minimizing the amount of time necessary to provide a prescribed dose. Paras 62-63. More generally, Swerdloff teaches reducing the amount of time needed to complete radiation therapy in order to improve said therapy. See paras 36, 62, 71. As such, Swerdloff recognizes time as a variable which achieves a recognized result, and further recognizes that dose rate controls the amount of time the therapy lasts. Therefore, the prior art teaches adjusting the time of radiation therapy and dose rate as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to maximize the dose rate, and thus minimize the time of therapy, by using a dose rate corresponding to an upper limit dose rate of the particle therapy system. This would have been obvious since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 14:
Swerdloff teaches the method as recited in claim 8, wherein the desired dose rate is an upper limit dose rate of the proton therapy system.
Optimizing the dose rate such that is an upper limit dose rate is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Swerdloff teaches minimizing the amount of time necessary to provide a prescribed dose. Paras 62-63. More generally, Swerdloff teaches reducing the amount of time needed to complete radiation therapy in order to improve said therapy. See paras 36, 62, 71. As such, Swerdloff recognizes time as a variable which achieves a recognized result, and further recognizes that dose rate controls the amount of time the therapy lasts. Therefore, the prior art teaches adjusting the time of radiation therapy and dose rate as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to maximize the dose rate, and thus minimize the time of therapy, by using a dose rate corresponding to an upper limit dose rate of the particle therapy system. This would have been obvious since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881


/WYATT A STOFFA/Primary Examiner, Art Unit 2881